 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES LEWIS BOBO,                               No. 2:19-cv-00759-JAM-AC
12                       Plaintiff,
13           v.                                         ORDER
14    FRESNO COUNTY DEPENDENCY
      COURT AND TRUST FUND,
15
                         Defendants.
16

17

18          On June 18, 2019, this court dismissed plaintiff’s complaint with leave to amend within

19   30 days. ECF No. 3. That deadline has now passed, and plaintiff has not filed the anticipated

20   amended complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show

21   cause, in writing, within 14 days, why his failure to file an amended complaint should not result

22   in a recommendation that this case be dismissed for failure to prosecute. The filing of an

23   amended complaint within this timeframe will serve as cause and will discharge this order. If

24   plaintiff fails to respond, the court will recommend dismissal of his case pursuant to Local Civil

25   Rule 110.

26   DATED: July 29, 2019

27

28
